 In the Matter of THE GOOD COAL COMPANYandUNITED MINE WORK-ERS OF AMERICA,DISTRICT 19Case No. C-509.-Decided April 8, 1939Coal Mining Industry-Interference,Restraint,and Coercion:expressed op-position to outside unions ; drafting and circulating anti-union petition;threaten.ing employees with eviction and loss of employment if remained or becamemembers of Union;instructions to foreman to watch union activities and tofinda pretext to discharge unionemployees-Company-Dominated Union:association the result of respondent's expressed opposition against "outsideorganizations"and statements and acts favoring an independent association;respondent continued to dominate and interfere with the Association after itsformation;ordereddisestablished-Discrimination:respondent refused to rein-state employees who failed to work on Labor Day in consequence of and inconnection with labor dispute, constitutes a discrimination;four employeesremained away from work for reasons not connected with the dispute likewisefound to be discriminated against;complaint dismissed as to nine employeesfound not to have been discriminated against and as to a foreman found not tohave been discriminatorilydischarged-Reinstatement Ordered:employees dis-criminatorily refused reinstatement and employees who struck in sympathy withthose refused reinstatement,dismissing newly hired employees,if necessary ;preferential list ordered;to be followed in further reinstatement-BackPay:awarded ; employees discriminatorily refused reinstatement-UnitAppropriatefor Collective Bargaining:production employees working in and about mine, ex-clusive of office, commissary,and supervisoryemployees-Representatives :proofof choice:membership lists compiled from official membership book of Unionand testimony of unionsecretary-Collective Bargaining:refusal to considerunion recognition;refusal to consider any proposal by Union relative to proof ofitsmajority status ; display of hostility to Union.Mr. Leonard Shore,for the Board.Mr. Cleon K. Calvert,of Pineville, Ky., andMr. William SampsonandMr. James Sampson,of Harlan,Ky., for the respondent.Mr. Gus B. Bruner,ofHarlan,Ky., for the Association.Mr. James S. Golden,of Pineville, Ky., for the U. M. W.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Mine Workers of America,District 19, herein called the U. M. W., the National Labor Relations12 N. L.R. B., No. 19.136 THE GOOD COAL COMPANY137Board, herein called the Board, by the Regional Director for theNinth Region (Cincinnati, Ohio), issued its complaint dated Novem-ber 16,1937, against The Good Coal Company, Lisle, Kentucky, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint accompanied by notices ofhearing were duly served upon the respondent, upon the U. M. W.,and upon the Wallins Creek Employees' Association, herein called theAssociation, a labor organization admitting to membership employeesof the respondent.The complaint alleged in substance that the respondent had (a)intimidated and coerced its employees in order to discourage theirjoining the U. M. W.; (b) dominated and interfered with the forma-tion and administration of the Association and contributed financialand other support to said Association; (c) discriminatorily dis-charged 134 named persons on or about September 6, 1937, and E. P.Jackson on or about October 14, 1937, and since refused to employsaid individuals, for the reason that they joined and assisted theU. M. W. and engaged in concerted activities with other employees,for the purpose of collective bargaining and other mutual aid andprotection; and (d) on or about June 5, 1937, and at all times there-after, refused to bargain collectively- with the U. M. W. as a repre-sentative of its employees in an appropriate unit.On November 20, 1937, the respondent filed its answer to the com-plaint, denying that its operations affect interstate commerce anddenying that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing on the complaint was held in WallinsCreek, Harlan County, Kentucky, from December 3 to December 7,1937, before Harlow Hurley, the Trial Examiner duly designated bythe Board.The Board, the U. M. W., the respondent, and the Asso-ciation,which intervened in the proceeding, were represented bycounsel and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues.At the close of the Board's case, counsel for the Board movedto dismiss the allegations of the complaint with respect to those per-sons named therein who failed to appear when called or who werenot called to testify.Counsel for the Board also moved that the com-plaint be amended to conform with the proof.The Trial Examinergranted these motions.The rulings are hereby affirmed.At theclose of the hearing, the Association moved that certain paragraphsof its petition for intervention be taken as true and confessed uponthe ground that the allegations were not denied by the Board.TheTrial Examiner overruled this motion.The ruling is hereby affirmed. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the close of the hearing, the respondent moved that the complaintbe dismissed on the grounds : (1) that the respondent is not engagedin interstate commerce; (2) that the evidence does not sustain thecomplaint.The Trial Examiner overruled the motion.The rulingis hereby affirmed.During the course of the hearing the Trial Exam-iner made several rulings on other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On March 28, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served on all parties, in which hefound that the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1), (2), (3), and (5)of the Act.He recommended that the respondent cease and desistfrom its wifair labor practices; that it make whole and offer 117 ofthe persons named in the complaint immediate and full reinstatementwithout prejudice to their seniority or other rights and privileges;that it disestablish and withdraw all recognition from the Associationas collective bargaining representative of its employees; that uponrequest it bargain collectively with the U. M. W. as the exclusiverepresentative of its production employees; and that it take certainother affirmative action to remedy the situation brought about bythe unfair labor practices.Thereafter the respondent filed exceptions to the IntermediateReport.On May 6, 1938, the Board advised the respondent, theAssociation, and the U. M. W. of their right to apply for oral argu-ment or permission to file briefs regardless of previous notification orrulings by the Trial Examiner. The parties did not avail themselvesof this opportunity.The Board has reviewed the exceptions to theIntermediate Report and, save as consistent with the findings, con-clusions, and order hereinafter set forth, finds the exceptions to bewithout merit.Upon the entire record of the case, the Board make the following :FINDINGSOF FACT.I.THE BUSINESS OF THE RESPONDENTThe Good Coal Company, a Kentucky corporation, is engaged inthe business of mining and selling coal. It operatesa minein Lisle,Harlan County, Kentucky, which is leased on a royalty basis fromThe Harlan Wallins Corporation. The coal is sold chiefly to SouthernCoal & Coke Company, located at Knoxville, Tennessee; the MidlandCoal Company, located at Cincinnati, Ohio; and the ContinentalCollieries, located at Cincinnati, Ohio.The sales to these companies THE GOOD COAL COMPANY139are f. o. b. the tipple and all shipments on orders from these companiesare made in cars of the Louisville and Nashville Railroad and con-necting carriers.The respondent mines approximately 160,000 tons of coal eachyear.It was stipulated that the shipments of coal of the respondentfor the month of July 1937 were typical of the shipments for anymonth of the respondent's operations.During July 1937, the re-spondent shipped 390 cars of coal, approximately 50 tons per car.More than 80 per cent of such coal was shipped to Alabama, Georgia,Tennessee, Indiana, South Carolina, North Carolina, Illinois, Mich-igan, Ohio, and Wisconsin.The sales were made chiefly to the com-panies named above.The respondent, for use in its mining operations, purchases sand,oil,powder, and carbide, substantially all of which are obtainedoutside of the State of Kentucky.The respondent conducts a commissary in connection with its opera-tions and maintains approximately 113 houses which it rents to em-ployees.The supplies for the commissary are obtained by therespondent for the most part from outside Kentucky.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 19, is a labor organiza-tion admitting to membership persons employed in the mining in-dustry in Tennessee and in the southeastern part of Kentucky,exclusive of supervisory employees, office employees, and commissaryclerks.It is affiliated with the United Mine Workers of America,air international labor organization, which is in turn affiliated withthe Committee for Industrial Organization. It comprises variouslocal labor organizations, including Local No. 1255 at the mine ofthe respondent.Wall ins Creek Employees' Association is an unaffiliated labor or-ganization, admitting to its membership all employees of the re-spondent, excluding supervisory, office, and commissary personnel.III.TIIE UNFAIRLABOR PRACTICESA. Interference, restraint, and coercionIn February 1937 the respondent called a meeting of its employeesostensibly for the purpose of raising funds for the Red Cross anddiscussing the establishment of a burial fund for employees.E. P.Jackson, who at the time of the meeting was employed by the re-spondent as a mine foreman, testified that at the meeting J. L.McIntyre, the respondent's vice president and superintendent, askedthe employees "not to get tied up with the union that was floating 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround the country" and stated that "when it came before them thatthey needed an organization that he would help them to get or-ganized and get them a charter and pick their committees . . "McIntyre admitted that he had made remarks of such character andfurther testified as follows :I asked the men there, told them that there seemed to be quite abit of newspaper and press about organizing the coal fields, andespecially Harlan County, and that I didn't want them to sneakaround behind my back and organize.When the time comeand Harlan County was going to be organized, I would see to itthey was properly organized in any way, shape and form and getsome good representatives out of their lines, and we would goalong in a peaceful way.McIntyre also admitted that during the early part of 1937 he haddrafted for circulation among the employees a petition which readas follows :We, the undersigned and employees of the above company,have elected to deal collectively with our company.We do notwish to be intimidated with or from outside source, which hasbeen prevalent in the past few weeks.We feel we have beendealt with fairly both in conditions and wages and wish tocontinue under the same conditions in the future.McIntyre testified that he did not recall to whom he gave the peti-tion for circulation, but that he didn't want the foremen to handle it.He further testified that the purpose of the petition was to ascertain"how the men felt toward the way they were being treated by theGood Coal Company" and "whether or not they had any grievancesagainst the company they wanted to air."Theodore Parker, anemployee, testified that George Brock, an entry foreman, gave hima copy of the petition and got him to sign it. This testimony wasnot controverted.We think it clear that the act of the respondentin drafting the said petition for circulation among the employeesand the act of Brock in soliciting employees to sign it, particularlyat a time when attempts were being made to organize the employeesfor the purpose of collective bargaining, constituted an interferencewith the rights guaranteed employees by the Act and we so find.Louis Stines, an employee, testified he received a notice from therespondent to vacate his respondent-owned house in February 1937and that, when he consulted McIntyre respecting the reason for thenotice,McIntyre replied, "they tell me you belong to the UnitedMine Workers and if you do ... the notice is good." Stines fur-ther testified that he denied belonging to the United Mine Workersand that McIntyre then stated "I have got a way of checking up THE GOOD COAL COMPANY141and finding out ... If you do, the notice stands good, but if youdon't, ignore the notice and go back to work."George Stines, anemployee, testified that he also received a notice to vacate his houseand that he had a conversation with McIntyre similar to that testifiedto by Louis Stines.Although McIntyre denied that he had engagedin discrimination against any union, he did not refer in his testimonyto the above acts and conversations.We conclude that McIntyremade the remarks testified to by the Stineses.E. P. Jackson testified that on August 20, 1937, McIntyre handedhim a list of members of the Association which had previously beenformed and told him that he should favor the men whose namesappeared on the list. Jackson further testified that McIntyre in-structed him not to discharge any man because of his union affilia-tion but stated that "we could always fire on some other grounds"and that McIntyre pointed out certain specific members of the unionhe wanted "some good reason" found whereby they could be dis-charged.Jackson also testified that, in accordance with the instruc-tions from McIntyre, he told the assistant foremen to watch and re-port to him concerning the activities of the employees.McIntyredenied that he had given any list of employees to Jackson or thathe had made the statements or given the instructions testified to byJackson.In view of the admitted hostility of McIntyre to unionorganization and the other acts of intimidation and coercion on hispart, we conclude that he engaged in the acts and gave the instruc-tions as testified to by Jackson.We find that, by the activities and statements above set forth, therespondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.B. Interference with and domination of the AssociationWe have noted above that, at the meeting called by the respondentin February 1937, McIntyre expressed opposition to outside organi-zations and stated that at a proper time he would help the employeesto organize and to get a charter and pick their committees.About the latter part of June 1937, Cecil Barnes, an employee at"Totz," a neighboring coal mine where an unaffiliated union had-been organized, was instructed by such union to communicate withMcIntyre relative to organization of the employees of the respondent.Barnes testified that he spoke to McIntyre about the advantages ofsuch a union and that McIntyre remarked, "It is what I have beentrying to get the coal operators' association of Harlan County to dofor 5 or 6 years."Barnes further testified that McIntyre stated thathe "would see the men and get them to work on it," but that it wouldbe necessary for him (McIntyre) to remain in the background in 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder that it would not appear that the respondent has participatedin the formation of such an organization.Shortly thereafter, atBarnes'request,McIntyre gave him a job at the respondent'smine.McIntyre was not questionedwithrespect to the remarks Barnestestified that he made, but stated merely that Barnes "run me to deathfor about 2 weeks" about a job at the respondent'smine and thatBarnes "wentthroughthat rigamarole about his association up thereall the time,for an indication he wanted to get a job down here."McIntyre testified that he finallygaveBarnes a job "to get rid of himoffmy porch."Under all the circumstances,we conclude thatMcIntyre's explanationregardingthe reason for employing Barnescannot be accepted and that McIntyre made the remarks testified toby Barnes.On or about August 6, 1937,the Association was formed and in-corporated under the laws of the State of Kentucky.E. P. Jacksontestified that about this timeClydeThorpe, an employee of the re-spondent who became vice president of the Association,stated, inreply to a question by Jackson as to where he was going,"I am go-ing out toHarlan with McIntyre and Bill Collins1 ...We aregoingto go up andget thatcompany charter(sic)"Jackson fur-ther testifiedthat shortlythereafter he saw McIntyre,Collins, andThorpe getinto an automobile and drive off ; that 2 days later Thorpestated that the charter had been obtained.McIntyre,Collins, andThorpe denied at the hearing thattheyhad at any time driven toHarlan together.McIntyre also deniedthathe had anything to dowith the obtaining of the charter or the formation of the Association.Elmer Osborne,an employee of the respondent and president of theAssociation,testified that he and Bill Collins went to Harlan andemployed G. B. Bruner,a Harlan attorney,to secure the charter forthe Association.In view ofthe otherfacts presented herein, we finditunnecessary to determine whether McIntyre in fact went withThorpe and Collins to aid in securing a charter for the Association.Aboutthe time the charter was obtainedby theAssociation,it helda number of meetings, bylaws were adopted,officers were elected, andcommittees were appointed.We have foundabove that about August20, 1937,shortly after theformation of the Association,McIntyre handed Jackson a list of themembers of the Association stating that such persons were to befavored and also instructed Jackson to attempt to find reasons fordischargingcertain members of the U. M. W.Jackson testified,moreover,that followingthe formation of theAssociation McIntyre instructed him to shiftObe Alred,a U. M. W.member, to a less desirable place in the mine and to replace him with1 An employee who became secretary-treasurer of the Association. THE GOOD COAL COMPANY143John Price, a member of the Association, in order that the lattermight "exercise influence over the men."Although McIntyre deniedthat he at any time instructed his foremen to favor the Associationor to discriminate against the members of the U. M. W., he -did: nottestify as to whether he had instructed Jackson to put Price in thepositionwhich Alred had held.We conclude that McIntyre didso°and gave the instructions testified to by Jackson.We conclude that the formation of the Association resulted fromthe opposition which McIntyre expressed against "outside organi-zations" and his statements and acts favoring an organization suchas the Association 2 and that after the formation of the Associationthe respondent continued to dominate and interfere with it by virtueof the various acts and statements set forth above.We find that the respondent has dominated and interfered withthe formation and administration of the Association and has con-tributed support to it; that in and by such acts the respondent hasinterfered with, restrained, and coerced its employees in rights guaranteed them by Section 7 of the Act.C. The refusal to bairgaM collectively1.The appropriate unitThe complaint alleges that the production employees of therespondent who work in and about its mine constitute a unit appro-priate for the purposes of collective bargaining.The office, commis-sary, and supervisory employees of the respondent are not eligible tomembership in the U. M. W. and these employees would be excludedfrom the unit by the U. M. W. as non-production employees.Therespondent raised no objection to the aforesaid unit in its answer tothe complaint or at the hearing.We find that the production employees of the respondent who workin and about its mine, exclusive of office, commissary, and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the respond-ent the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.2.Representationby the U.M. W. of a majority in the appropriateunitItwas stipulated at the hearing that the respondent employsapproximately 182 production employees in and about its mine.LigeHelton, secretary of the U. M. W. local at the respondent'smine,2 SeeMatter of Crawford Manufacturing CompanyandTextileWorkers OrganizingCommittee,8 N. L. A. B. 1237. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified from records of the local that the local and thus the U. M. W.had 67 members among the production employees of the respondenton May 17, 1937; 98 members on May 24, 1937; 131 members on May31, 1937; 139 members on June 8, 1937; and 141 members on June 15,1937.There was also introduced in evidence a list of the membersof the U. M. W. local as of September 6, 1937, containing the namesof 158 production employees of the respondent.Raymon Reynolds,financial secretary of the U. M. W. local, testified that the list wascompiled from the local's official membership book.The respondentdid not question the testimony of Helton or the authenticity of themembership list submitted by the U. M. W.Reynolds testified that the approximately 25 members of theU. M. W. who worked after September 6, 1937,3 were thereafter notconsidered to be members of the U. M. W. Even if such personswere deemed no longer to desire representation by the U. M. W., themajority status of the U. M. W. would not be affected thereby.We have noted above that the Association was organized in August1937 and the Association claimed at the hearing that it representeda large number of the employees of the respondent.We have found,however, that the respondent dominated and interfered with theformation and administration of the Association.Under such cir-cumstances, the fact that an employee may have changed his affilia-tion from the U. M. W. to the Association is not to be given weightindetermining the desires of such employee with respect torepresentation 4We note in Section D below that the respondent on September 7,1937, discharged a large number of employees who did not work onSeptember 6, 1937, and it apparently thereafter employed persons tofill the positions of the discharged employees.Since we find, how-ever, that the respondent by virtue of the discharges engaged in anunfair labor practice, the majority status of the U. M. W. is notaffected by the discharges or by the taking on of any new personnelthereafter to fill the positions of the persons discharged.We find that on and about June 5, 1937, and at all times thereafter,the U. M. W. represented a majority of the employees of the respond-ent in the appropriate unit.By the authority of Section 9 (a) of theAct, the U. M. W. is therefore the exclusive representative of theproduction employees of the respondent who work in and about itsmine, exclusive of office, commissary, and supervisory employees, forthe purposes of collective bargaining in respect to rates of pay, hoursof work, and other conditions of employment.78 The events which took place on and about September 6, 1937, are discussed in detailin Section D below.* SeeMatter of Bradford Dyeing Association (U. S. A.) (a Corporation)andTextileWorkers Organizing Committee of the C. I.0., 4 N. L. R. B. 604. THE GOOD COAL COMPANY1453.The refusal to bargain collectivelyAbout June 5, 1937, a committee designated by the U. M. W.requested McIntyre, the respondent's vice president and superintend-ent, to allow the U. M. W. to use for its meetings a schoolhouse ownedby the respondent.The committee in making this request informedMcIntyre that the U. M. W. represented a majority of the respond-ent's employees.McIntyre refused to allow the U. M. W. the useof the schoolhouse and at the hearing admitted that he had stated atthe time that he would not recognize the U. M. W. "under any cir-cumstances."W. S. Hunter, a member of the committee testifiedthat McIntyre told the committee,Well, I think you boys got in a hell of a damn hurry ... Itold you up there in the meeting at the schoolhouse that whenthe proper time comes, that I would help you select your com-mittee, go with you and help you get your charter . . . you canlook at this Black Mountain union up here ... They are allthe time raising hell ... I don't want no such organizationas that in our camp ...We only have a few thousand dollarsin our company, and before I will recognize the United MineWorkers, I will drag my steel, sell my machinery ... closethe drift mouth and quit."This testimony, which was corroborated by that of Herman Jones,another member of the committee, was not refuted by McIntyre.We find that the latter made the statements attribued to him.On August 5, 1937, the U. M. W. by a vote of its members in-structed the committee, previously selected, except that TheodoreParker was appointed in the place of Charles Hunt, again to com-municate with McIntyre and to ascertain whether he would acceptthe word of the U. M. W. that it represented a majority of the re-spondent's employees or would desire a "labor vote."The committeesaw McIntyre on the same afternoon and offered to prove by itscheck-off slip that the U. M. W. represented a majority of the em-ployees or, if this form of proof was not satisfactory, to have a "LaborBoard count."Parker testified that McIntyre replied, "To hell withthe Labor Board count. They couldn't have a damn union ... goback and tell them fellows he wasn't going to have a damn thingto do with it ... That if they wanted to strike to go ahead andstrike, he had broke it in twenty-four hours, and he could do itagain."When questioned at the hearing as to the accuracy of thetestimony relative to the meeting of August 5 with the committee,McIntyre stated, "I haven't disputed it."We find that McIntyremade the statements attributed to him. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear that the committee of the U. M. W. at the meetingswith McIntyre on June 5 and August 5, 1937, sought, among otherthings, recognition of the Union as the bargaining representativeof the respondent's production employees and offered to prove thatthe U. M. W. represented a majority of such employees. This actionof the U. M. W. committee was a logical step in the collective bar-gaining process.McIntyre on behalf of the respondent, refused togrant the U. M. W. recognition as bargaining representative, refusedto consider any proposals by the U. M. W. concerning the furnishingto the respondent proof of its majority status, and by his displayof hostility to the U. M. W. precluded further attempts of the U.M. W. with regard to collective bargaining.5We find that on or about June 5, 1937, on August 5, 1937, and atall times thereafter, the respondent refused to bargain collectivelywith the U. M. W. as the representative of its employees in an ap-propriate unit.We further find that thereby and by virtue of thestatements which McIntyre made to the U. M. W. committee therespondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.D. The discriminations in regard to hire and tenure of employmentThe complaint alleges that the respondent on or about September6, 1937,discharged 134 named employees, and on or about October14, 1937,discharged E. P. Jackson,for the reason that said employeesjoined and assistedthe U.M. W. and engaged in concerted activitieswith otheremployees for the purposes of collective bargaining andother mutual aid and protection.At thehearing, upon motion bycounsel for the Board,the allegations of the complaint were dis-missed as to 19 of the said 134 individuals.eThere remain, there-fore, for consideration the cases of 115 of the said 134 individualsand the case of Jackson.Monday, September 6, 1937,was Labor Day and a large numberof the employees of the respondent planned on that day to attenda Labor Day rally under union auspices.On the preceding Friday,Jackson,the general mine foreman, informed McIntyre that manyof the employees did not intend to work on Labor Day.McIntyrereplied that the mine would be operated even if only three men ap-peared for work.On Saturday,September 4, 1937, the respondentposted a notice which stated that the respondent would operate onLabor Day.McIntyre testified that the respondent also blew the5 SeeMatter of Piqua MunisingWoodsProducts CompanyandFederal Labor UnionLocal18787,7N.L.R.B.,782;Matter of BurnsideSteelFoundry CompanyandAmalgamated Association of Iron, Steel,and Tin Workers of North America, Lodge No.1719, 7N. L. R. B. 714.6The names of the said 19 persons are set forth in Appendix A annexed hereto. T FIE GOOD COAL COMPANY147mine whistle on Sunday, September 5, and that this indicated thatthemine would operate on the following day.On Sunday, Sep-tember 5, the U. M. W. met and unanimously decided not to workon Labor Day, but instead to attend the Labor Day rally. A com-mittee which was designated by the U. M. W. to notify McIntyreof this decision decided that to do so would be useless inasmuch asthey were informed by one of the employees that McIntyre haddecided to operate the mine in any event.McIntyre testified thatitwas custom in Harlan County to operate on Labor Day and thatitwas necessary to operate on the Labor Day in question because ofcertain coal orders which had just been obtained by the respondent.McIntyre further testified that it was a rule of the respondent thatemployees who stayed away from work without permission would bedischarged.Numerous witnesses, including Jackson, who until hisdischarge held the position of general mine foreman, denied knowl-edge of any such rule.George Stines, an employee, testified that hehad been absent from work before without permission without any-thing happening.We conclude that the employees had never beeninformed of the rule which McIntyre testified existed at the respond-ent'smine.On Labor Day, September 6, approximately 40 employees reportedfor work and approximately 140 remained away.McIntyre posteda notice which read as follows :SEPT. 6, 1937-ABOUT 9:30 A. M.Notice to all employees who did not report for work, Monday,September 6, 1937, will please consider themselves dischargedand report to office for settlement.J. L. MCINTYRE,General Manager.The approximately 40 employees who reported for work on Septem-ber 6 worked throughout the day.On Tuesday, September 7, 1937, practically all the employees whohad been absent on the previous day reported for work. Acting uponinstructions fromMcIntyre, Jackson refused to allow the men toenter the mine.Shortly thereafter McIntyre arrived, accompaniedby a number of deputy sheriffs, and announced that "all you menthat didn't work yesterday, obey your notice, go to the office and getyour money and settle up. I worked without you yesterday and willdo without you today and from now on." Thereafter, a number ofthe men who worked on Labor Day refused to work until the dis-charged men had been reinstated and left the mine.By an Act of the Congress of the United States, "the first Mondayin September in each year, being the day celebrated and known asLabor Day, is made a legal public holiday in the same manner asChristmas, the first of January, the 22nd day of February, the 30th169134-39-vol 12-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDday of May, and the 4th of July, are now made by law public holi-days." 7Although the said Actdoesnot prevent a private employerfrom operating his business on Labor Day, it clearlyrecognizes theday as one of specialsignificanceto labor.It is well known thatindustryin general ceases its operationson Labor Day and that laborin general engages in special celebrations on that day. Itwas underthese general circumstances that a majority of the employees of therespondent decided not to work on the Labor Day in question andthat the respondent decided to operate its mine on that day. It isclearthat the respondent and the employees each knew of the posi-tion of the other in this matter and that each party intended toadhere strictly to its position.We find that thereexisted as a resultof these conflicting positions of theparties acurrent labor disputewith respect to the terms and conditions of employment.It was as aconsequence of and in connection with the aforesaidlabor dispute that the U. M. W. held its meeting on Sunday, Septem-ber 5, and unanimously voted not to work on Labor Day. The votewas in effect a vote to strike on Labor Day in protestagainst a con-dition of employment which the respondent had decidedto imposeand which, by notice, the respondent had stated would be imposed.The persons whosenames arelisted in AppendixB annexedhereto did not work on Labor Dayas a consequenceof and in con-nection with the labor dispute.These persons thereforeretainedtheirstatus asemployees 8 and such status was not affected by theattempt of the respondent on September 6, 1937, to discharge them.9All the persons named in Appendix B attempted to return to workon September 7, but the respondent refused to permit them to do so.Thisrefusalwas based solely upon the ground of the failure of themen to appearfor work on Labor Day. Inasmuch as the failure ofthe men to work on Labor Day was a consequence of and in connec-tion with the current labor dispute andsincethe respondent had notat the time it refused to allow the men to return to work filled theirpositions, the refusal constituted a discriminationagainstthe men,within the meaning of Section 8 (3) of the Act.19Two employees, John Wenger and Stonewall Jackson, did notwork on Labor Day becauseof illness.A. third employee, Roy Stur-gill,did not work on Labor Day for the reason that several daysprior thereto he had been laid off pending an investigation by the7 28 stat. 96.gNational Labor Relations Act, 49 Stat.449, Section 2 (3) ;NationalLaborRelationsBoard v. Mackay Radio & Telegraph Company,304 U. S. 333(1938).9Matter of Stackpole Carbon CompanyandUnited Electrical&RadioWorkers ofAmerica, Local No502, 6 N L R B. 171;Matter of Amemcan Manufacturing ConcernandLocal No. 6, Organized Furmture Workers, 7 N. LR B. 753.io SeeNational Labor Relations Board v. Mackay Radio&Telegraph Company,304U. S. 333(1938) ;Matter of McKaig-Hatch, Inc.andAmalgamated Association of Iron,Steel, and Trop Workers of North America, Local No. 1139,10 N. L.R. B. 33. THE GOOD COAL COMPANY149respondent of an accident which had occurred at the mine.A fourthemployee, Roscoe Jones, had received permission to visit friends onLabor Day and he was absent from work on Labor Day for thisreason.On September 7 he returned to work and together with theemployees listed in Appendix B was refused reinstatement.At thetime of the respondent's refusal to permit the men listed in Appen-dix B and Roscoe Jones to return to work, Jackson informed McIn-tyre that a number of men had been absent from work on Labor Daydue to illness or because they had been laid off.McIntyre repliedthat, "he was taking no excuses from anyone" and further stated,"don't mete out anything.We will put them on the run. If theywas in our place, they would put us on the run." It was thus theposition of the respondent that, because of the concerted activity ofemployees, anyone who did not appear for work on Labor Day couldnot return to work.The testimony of Wenger, Jackson, and Stur-gill, shows that they knew that this was the position of the respond-ent and that for this reason they did not appear for work on Sep-tember 7.Under such circumstances, we find that application foremployment on September 7 by the three employees would have beenfutile and wa3 therefore unnecessary.We find that the respondentrefused to allow Wenger, Jackson, Sturgill, and Jones to return towork on September 7 because of the concerted activities of employeesof the respondent on Labor Day and that the respondent therebydiscriminated with regard to the hire and tenure of employment ofsaid persons within the meaning of Section 8 (3) of the Act.At varying periods after September 7 the respondent offered toallowLigeMcLain and Elmer Cook, two employees named inAppendix B, and Wenger, Jackson, Sturgill, and Jones to return towork.The employees refused to do so unless the other employeeswho had been discriminated against were also allowed to return towork.We conclude that an offer of reinstatement to some of anumber of employees who have been discriminated against as a resultof concerted activity such as here involved together with a clearmanifestation that the other employees who have been so discrimi-nated against will not be allowed to return to work, does not consti-tute any real offer of reinstatement within the purview of the Act."We find therefore that the rights of McLain, Cook, Wenger, Jackson,Sturgill, and Jones, are unaffected by the offers of reinstatementwhich were made to them by the respondent.A number of employees, including Jim Scott, Charles Slagle,Morris Slagle, Emmet Slagle, Burley Stevens, George Slusher, Roose-velt Slusher, JohnWynn, and Curtis Simpson, worked at the re-spondent's mine on Labor Day, but went out on strike at varying'}SeeMatter of Sunshine Mining CompanyandInternationalUnion ofMine, Mill andSmelter Workers,7N. L. It.B. 1252. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDdates shortly thereafter because of the respondent's refusal to allowthe other employees to return to work and because of the conditionsresulting from such refusal.The strike of these employees was,therefore, due to the unfair labor practice of the respondent.Wefind that these employees have not been discriminated against withinthe meaning of Section 8 (3) of the Act.They are, however, entitledto reinstatement to their former positions as set forth in the Sectionentitled "The remedy" below.We find that the respondent, by refusing to allow the personsnamed in Appendix B, and John Wenger, Stonewall Jackson, RoySturgill, and Roscoe Jones to return to work on September 7, 1937,discriminated in regard to their hire and tenure of employment,thereby discouraging membership in a labor organization; that inand by said discriminations the respondent interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.12We further find that the em-ployees, including Jim Scott, Charles Slagle, Morris Slagle, EmmetSlagle,Burley Stevens, George Slusher, Roosevelt Slusher, JohnWynn, and Curtis Simpson, who ceased work shortly after September7, 1937, as set forth above, did so because of unfair labor practice onthe part of the respondent.E. The allegedly discriminatory discharge of E. P. JacksonJackson was employed by the respondent as general mine foremanwhen it commenced operations in September 1936.Prior thereto, hehad worked under McIntyre for about 12 years at a mine operated bythe respondent at Kildav, Harlan County, Kentucky. Jackson wasnever a member of the U. M. W. and, as we have noted above, activelyassisted the respondent in its discriminations against the employeesand the U. M. W.About September 14, 1937, Jackson was demoted by McIntyre fromhis position of general mine foreman to that of trackman. Jacksontestified that McIntyre stated at the time, "I want you to changeplaces with Mr. Asher and go to the other side of the mine . . . weare going to have to do a lot of things on that side of the mine thatwill be too embarrassing for you."On the morning of September 22,1937, Jackson was discharged by George Clontz, who, together withWalter Asher, had taken over Jackson's duties as general mine fore-man.Clontz asserted that the time that he discharged Jackson thatthe latter had failed to "fix a joint" as he had been instructed.Jack-son testified that due to the existence of certain other broken joints he12 The facts with regard to the employment of the persons listed in Appendix B,Wenger,Jackson, Sturgill, and Jones,from September 7, 1937, to the date of thehearing, are set forth in Appendix C, annexed hereto. THE GOOD COAL COMPANY151had been unable to carry out all the work assigned him although hehad worked about an hour overtime the previous night.He alsotestified that he had made a full report of the matter to Clontz thenight prior to his discharge.Clontz was not questioned at the hearing concerning the dischargeof Jackson.McIntyre testified, however, that Jackson was demotedand subsequently discharged "for inefficiency."He testified furtherthat Jackson had during the course of his employment under him atKildav been demoted about four times for "inefficiency and not prop-erly looking after the mine, laying off on Mondays drunk."Although the facts disclosed by the record are sufficient to raise adoubt as to the reason for Jackson's demotion and discharge, weconclude that no sufficient showing has been made that they wereprompted by any union activities of Jackson or were for the purposeof discouraging membership in any labor organization.We shall,therefore, dismiss the allegations of the complaint with respect toJackson.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and have led and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the condition which existedprior to the commission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of the Wallins Creek Em-ployees' Association.In order to effectuate the policies of the Actand free the employees of the respondent from such domination andinterference, and the effects thereof, which constitute a continuingobstacle to the exercise by the employees of the rights guaranteedthem by the Act, we shall order the respondent to withdraw all recog-nition from said Association as representative of the respondent'semployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, rates of pay, hours of work, and otherconditions of employment, and to disestablish it as such representa-tive.We shall also order the respondent, upon request, to bargain 152DECISIONSOF NATIONALLABOR RELATIONS BOARDcollectively with the United Mine Workers of America, District 19,as the the exclusive representative of all the employees of the respond-ent who work in and about its mine, exclusive of office, commissary,and supervisory employees.We have found that the respondent on September 7, 1937, dis-criminated against the employees listed in Appendix B and againstJohn Wenger, Stonewall Jackson, Roy Sturgill, and Roscoe Jones inregard to their hire and tenure of employment.Accordingly, weshall order the respondent to make these employees whole for anyloss of pay they have suffered by reason of the discrimination againstthem, by payment to each of them of a sum of money equal to theamount he normally would have earned as wages from the date ofthe discrimination on September 7, 1937, to the date on which therespondent offers him reinstatement or placement on a preferentiallist,as hereinafter provided, less his net earnings 13 during saidperiod.We shall also order the respondent to offer these said em-ployees reinstatement to their former or substantially equivalentpositions, in the manner set forth below, without prejudice to theirseniority and other rights and privileges.We have found that employees, including Jim Scott, Charles Slagle,Morris Slagle, Emmet Slagle, Burley Stevens, George Slasher, Roose-velt Slusher, John Wynn, and Curtis Simpson, went on strike shortlyafter September 7, 1937, as a result of the respondent's unfair laborpractice in refusing work to employees following Labor Day.Weshalldismiss the allegations of the complaint alleging that therespondent has discriminated with respect to the hire and tenure ofemployment of these persons, but shall order the respondent, uponapplication, to offer reinstatement to these employees to their formeror substantially equivalent positions, in the manner set forth below,without prejudice to their seniority and other rights and privileges.14The reinstatement of the employees who are entitled to reinstate-ment as set forth above shall be effected as follows :All, or such number as may be necessary, of the persons hired bythe respondent after September 7, 1937, and not in the employ of therespondent on said date, shall be dismissed to provide employment18 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8N.L.R. B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects are not considered as earnings, but, as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county,municipal,or other govern-ment or governments which supplied the funds for said work-relief projects.14 SeeNational Labor Relations Board v. Remington Rand, Inc.,94 F. (2d) 862C. C. A. 2d),cert. denied 58 S. Ct. 1046. THE GOOD COAL COMPANY153for those to be offered, and for those who under our order apply for,reinstatement.If thereupon, despite such reduction in force, thereis not sufficient employment immediately available for the employeespresently employed by the respondent, excluding those so dismissed,and the employees to be offered and the employees who under ourorder apply for reinstatement, all available positions shall be dis-tributed among the employees presently employed, except those sodismissed, and the employees to be offered and the employees whounder our order apply for reinstatement, in accordance with therespondent's usual method of reducing its force, without discrimina-tion against any employee because of his union affiliation and activ-ities, following such a system of seniority or other procedure to suchextent as has heretofore been applied in the conduct of the respond-ent's business.Those employees remaining after such distribution,for whom no employment is immediately available, shall be placedupon a preferential list with priority determined among them by suchsystem of seniority or other procedure as has been heretofore followedby the respondent, and shall thereafter, in accordance with such list,be offered employment in their former or substantially equivalentpositions; as such employment becomes available and before otherpersons are hired for such work.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONOLusIONS OF LAW1.United Mine Workers of America, District 19, affiliated with theCommittee for Industrial Organization, andWallins Creek Em-ployees' Association, are labor organizations, within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration ofWallins Creek Employees' Association, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of the persons named in Appendix B and of John Wenger,Stonewall Jackson, Roy Sturgill, and Roscoe Jones, thereby encour-aging membership in Wallins Creek Employees' Association, and dis-couraging membership in any other labor organization, includingUnited Mine Workers of America, District 19, the respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.4.The production employees of the respondent who work in andabout its mine, exclusive of office, commissary, and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.United Mine Workers of America, District 19, is and at all timesafter June 5, 1937, has been the exclusive representative of all theemployees of the respondent in such unit, for the purposes of collec-tive bargaining, within the meaning of Section 9 (a) of the Act.6.By refusing on or about June 5, 1937, and at all times thereafter,to bargain collectively with United Mine Workers of America, Dis-trict 19, as the exclusive representative of all its employees in suchunit, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (5) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prattices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices, and each of them, areunfair labor practices affecting commerce, within the meaning ofSection 2 (6) and (7) of the Act.9.The respondent has not discriminated in regard to the hire andtenure of employment of E. P. Jackson, within the meaning of Sec-tion 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, The Good Coal Company, and its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Wallins Creek Employees' Association, or with the formationor administration of any other labor organization of its employees,or from contributing support to the Association or to any other labororganization of its employees;(b)Recognizing theWallins Creek Employees' Association, asrepresentative of any of the respondent's employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of work, or other conditions ofemployment ;(c)Discouraging membership in United Mine Workers of Amer-ica,District 19, or any other labor organization of its employees, bydiscriminating in regard to hire and tenure of employment or anyterm or condition of employment;(d)Refusing to bargain collectively with United Mine Workersof America, District 19, as the exclusive representative of the pro-duction employees of the respondent who work in and about its mine,exclusive of office, commissary, and supervisory employees; THE GOOD COAL COMPANY155(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Refrain from recognition of Wallins Creek Employees' Asso-ciation as representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of work, or other conditions of employ-ment, and completely disestablishWallins Creek Employees' Asso-ciation as such representative;(b)Make whole the persons named in Appendix B and JohnWenger, Stonewall Jackson, Roy Sturgill, and Roscoe Jones for anyloss of pay they have suffered by reason of the respondent's discrimi-natory refusal to employ them on September 7, 1937, by payment toeach of them of a sum of money equal to that which he would normallyhave earned as wages from September 7, 1937, to the date on which therespondent offers him reinstatement or placement on a preferentiallist, as hereinafter provided, less his net earnings during said period;deducting, however, from the amount thus to become due him, moniesreceived by him during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount, so deducted, to the appropriate fiscal agency of the Fed-eral, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects;(c)Offer to the persons specified in subsection (b) above and, uponapplication, to all persons, including Jim Scott, Charles Slagle, MorrisSlagle,Emmet Slagle, Burley Stevens, George Slusher, RooseveltSlusher, John Wynn, and Curtis Simpson, who shortly after Septem-ber 7, 1937, ceased to work because of the respondent's refusal ofemployment to the persons specified in subsection (b) above, rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, orplacement upon a preferential list, such reinstatement or placementupon a preferential list to be in the manner set forth in the sectionentitled "The remedy" above;(d)Make whole the persons specified in subsection (c) above, ex-cept those also specified in subsection (b) above, for any loss of paythey may suffer by reason of the respondent's refusal, if any, followingthe issuance of this Order, to reinstate or place them upon a preferen-tial list, pursuant to subsection (c) above, by payment to each ofthem of a sum of money equal to that which he would normally have 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDearned as wages during the period from five (5) days after his applica-tion for reinstatement to the date on which he is reinstated or placedupon the preferential list, less his net earnings during said period;(e)Upon request, bargain collectively with United Mine Workersof America, District 19, as the exclusive representative of the produc-tion employees of the respondent who work in and about its mine,exclusive of office, commissary, and supervisory employees, in respectto grievances, rates of pay, wages, hours of work, and other conditionsof employment;(f) Immediately post notices in conspicuous places in and arounditsmine, and maintain such notices for a period of sixty (60) con-secutive days, stating that the respondent will cease and desist in themanner set forth in 1 (a), (b), (c), (d), and (e), and that it willtake the affirmative action set forth in 2 (a), (b), (c), (d), and (e)of this Order;(g)Notify the Regional Director for the Ninth Region in writingwithin twenty (20) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the allegations of the complaint,in so far as they allege that the respondent has discriminated in regardto hire and tenure of employment of E. P. Jackson, Jim Scott, CharlesSlagle, Morris Slagle, Emmet Slagle, Burley Stevens, George Slusher,Roosevelt Slusher, John Wynn, and Curtis Simpson, be, and the samehereby are, dismissed.Leonard AbnerLuther EllisRoger FrazierWalter FustenRaymond HoltJohn HopkinsJ.KinchleyEd LoveAlbert MaddenOscar B. MaplesRoy AbnerJ. P. AiredO. S. AiredDon AndersonS. T. AndersonEarl AyersE. G. BaileyAPPENDIX ARoy MeekChamp MillerJames MillerMorgan MillerJim RiddlespurgManford SaylorJohn SimpsonGarnett SlagleE.W. StetzerAPPENDIX BPlez BaileyCecil BarnesClaybornBowlingIsom BowlingSneedon BowlingHeanon BrownRufus Buell THE GOOD COAL COMPANY157Henry BundyGeorge CaldwellWalter CampbellJesse CarrolE. G. ClayDillard ClotfilterLuther CollinsElmer CookFred CrawfordErnest CuretonSam CuretonHenry C. DawnJohn DisneyEverett DozierJohn EagleRoy FerrilGeorge HacklerTom HarberConda HatmakerEarl HawkinsElijah HeltonGlen Helton.Rader HeltonElmer HensleyEd HowardF. F. HowardAlfred HuntW. S. HunterJames JacksonRandal JarvisLee JeffreysFrank JohnsonArlie JonesElton JonesHerman JonesKillus JonesLeander JonesOliver JonesW. M. KellyClayton KirbyTom KirklinJ.W. KnucklesBill LambAustin LawsomLaurence LawsomSherman LawsomW. D. LawsomSherman E. MardisRoy McGregoryTheodore McGregoryLindsey McKnightJim McKnightJoe McLainLige McLainA. B. NoeAlonzo NoeGreene NoeJames NoeCarl NottinghamTheodore ParkerTillman PerryLowell PriceEstil RapierFred ReynoldsRaymon ReynoldsBill RidemourBill RisdenDee ScalfEstes ShackelferdC. E. SkilesWalter SmithBen SpurlockElmer SpurlockGeorge SpurlockGeorge StinesL. D. StinesLouis StinesGeorge S. SullivanCecil TallentNoah TrentLouis VaughnClarenceWaldinRosco WardrupJohn WatsonJessWingerW. H. WormsleyF. L. WrightJames H. WyrickJ. T. Wyrick 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CFrom September 7, 1937, to the date of the hearing, John Wenger,Stonewall Jackson, Roscoe Jones, and the following persons namedinAppendix B had either obtained no employment or had done onlya few so-called odd jobs:E. G. BaileyOliver JonesPlez BaileyJoe McLainHenry BundyLige McLainE. G. ClayCarl NottinghamElmer CookTheodore ParkerElijah HeltonDee ScalfEd HowardWalter SmithJames JacksonLouis StinesArlie JonesGeorge S. SullivanElton JonesRoy SturgillKillus JonesLouis VaughnLeander JonesIt was stipulated at the hearing that the following persons namedinAppendix B had not secured any substantially equivalent em-ployment:Roy AbnerJ. P. AiredO. S. AiredDon AndersonS. T. AndersonEarl AyersCecil BarnesClayborn BowlingIsom BowlingSneedon BowlingHeanon BrownRufus BuellGeorge CaldwellWalter CampbellJesse CarrolDillard ClotfilterLuther CollinsFred CrawfordErnest CuretonSam CuretonHenry C. DawnJohn DisneyEverett DozierJohn EagleRoy FerrilGeorge HacklerTom HarberConda HatmakerEarl HawkinsGlen HeltonRader HeltonElmer HensleyF. F. HowardAlfred HuntW. S. HunterRandal JarvisLee JefferysFrank JohnsonHerman JonesW. M. KellyClayton KirbyTom KirklinJ.W. KnucklesBill LambAustin LawsomLaurence Lawsom THE GOODCOAL COMPANYSherman LawsomW. D. LawsomSherman E.MardisRoy McGregoryTheodore McGregoryLindsey McKnightJim McKnightA. B. NoeGreene NoeJames NoeTillman PerryLowell PriceEstil RapierFred ReynoldsRaymon ReynoldsBill RidemourBill RisdenEstes ShackelferdC. E. SkilesBen SpurlockElmer SpurlockGeorge SpurlockGeorge StinesL. D. StinesCecil TallentNoah TrentClarence WaldinRoscoWardrupJohn WatsonJessWingerW. H. WormsleyF. L. Wright,JamesH. WyrickJ. T. Wyrick159The record contains no showing as to the earnings, if any, of thesepersonsduring the period from September 7, 1937, to the date of thehearing.About a month prior to the hearing Roy Sturgill secured employ-ment at the Clover Splint Coal Company; however there is no evidenceof his earnings while there employed.